MR. JUSTICE KELLEY
delivered the opinion of the Court.
This appeal concerns the sufficiency under section 16-19-104, C.R.S. 1973, of extradition documents submitted by the State of Minnesota to the Governor of the State of Colorado. At a hearing upon the appellant’s application for a writ of habeas corpus, the appellant attacked the extradition documents as fatally deficient because the documents, specifically the complaint and affidavit, did not establish probable cause as required by our decision in Pippin v. Leach, 188 Colo. 385, 534 P.2d *281193 (1975). The trial judge discharged the habeas corpus petition and found that the extradition documents did establish probable cause to believe that the appellant had committed a crime in Minnesota. We agree and therefore affirm.
The judgment of the trial court is affirmed.
MR. JUSTICE LEE does not participate.